MEMORANDUM **
Pepi Schafler appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) de-*309cisión affirming the bankruptcy court’s final report and discharge order. We have jurisdiction under 28 U.S.C. § 158(d). We review the BAP’s decision de novo. Renwick v. Bennett (In re Bennett), 298 F.3d 1059, 1063 (9th Cir.2002). We affirm.
The BAP properly affirmed the bankruptcy court’s orders. Schafler failed to offer cognizable arguments to this court or the BAP that challenge the bankruptcy court’s orders. See Fed. R.App. P. 28; United States v. Williamson, 439 F.3d 1125, 1138 (9th Cir.2006). Moreover, because disbursement under the final report was not stayed and all disbursements were made to entities that were not party to the appeal, the BAP properly concluded that any challenge to the final report was moot. See Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir.1998).
Schafler’s petition for a writ of mandamus fails to establish circumstances warranting such extraordinary relief and is denied. See Spencer v. United States Dist. Ct., 393 F.3d 867, 869 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.